Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 – 6, 8 – 9, 11 – 14, 16 – 17 and 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ojha et al. (“Image Processing Techniques for Object Tracking in Video Surveillance- A Survey”, 2015 International Conference on Pervasive Computing (ICPC)) , hereinafter referred as Ojha, in view of Garud et al. (US Patent Application Publication 2020/0334857), hereinafter referred as Garud.

Regarding claim 9, Ojha discloses a method (abstract) comprising: 
receiving hue, saturation, value data for an image and data that indicates an object detected in the image (section I and II describes receiving an image and data that indicates an object detected in the image; section III - A describes receiving hue, saturation, value data for an image); 
generating, for the object, a feature descriptor that includes hue data and saturation data from the hue, saturation, value data for the image (section III); 
determining, for each of two or more tracked objects that each have historical feature descriptor that includes historical hue data and historical saturation data (section IV, each object have previous frame (historical) feature descriptor), a distance between (i) the respective historical feature descriptor that includes the historical hue data and the historical saturation data for the tracked object and (ii) the feature descriptor that includes the hue data and the saturation data for the object (section IV-B to IV-C, a distance between previous frame(s)  (historical) feature descriptor and the current frame feature descriptor); 
associating the feature descriptor for the object with a tracked object from the two or more tracked objects whose distance between the respective historical feature descriptor and the feature descriptor satisfies a threshold distance (section IV-C, associating the feature descriptor for the object satisfies self-adaptive threshold); and 
tracking the tracked object in one or more images from a video sequence using the feature descriptor and the historical feature descriptor (section V, talked about object tracking).
However, Ojha fails to explicitly disclose the method is implemented by a system, and the system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations.  
	However, in a similar field of endeavor Garud discloses a method for object identification (abstract). In addition, Garud discloses the method is implemented by a system (Fig. 8), and the system comprising: one or more computers (Fig. 8) and one or more storage devices (Fig. 8, #820) storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations ([0037 – 0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ojha, and implemented the method by a system, and the system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations. The motivation for doing this is the method of Ojha can be substantialized by a machine implementation.

Regarding claim 11 (depends on claim 9), Ojha discloses the system wherein generating, for the object, a feature descriptor that includes hue data and saturation data from the hue, saturation, value data for the image comprises: generating the feature descriptor based on the hue data and the saturation data for portions of the image that correspond to a bounding box that indicates the object (section VII, Extract foreground and providing bounding box).

Regarding claim 12 (depends on claim 9), Ojha discloses the system wherein the value data reflects brightness (section III – A, brightness (HSV)).

Regarding claim 13 (depends on claim 9), Ojha discloses the system wherein determining, for each of two or more tracked objects that each have a historical feature descriptor that includes historical hue data and historical saturation data (section IV, each object have previous frame (historical) feature descriptor), a distance between (i) the respective historical feature descriptor that includes the historical hue data and the historical saturation data for the tracked object and (ii) the feature descriptor that includes the hue data and the saturation data for the object (section IV-B to IV-C, a distance between previous frame(s)  (historical) feature descriptor and the current frame feature descriptor). 	
However, Ojha fails to explicitly disclose the system wherein determining a Euclidean distance between the two feature descriptors.
	However, in a similar field of endeavor Garud discloses a method for object identification (abstract). In addition, Garud discloses the method determining a Euclidean distance between two feature descriptors ([0029]).
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR scenario A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ojha, and determining a Euclidean distance between representations of the historical feature descriptor and the feature descriptor. The motivation for doing this is that the distance measurement can be standardized.

Regarding claim 14 (depends on claim 9), Ojha discloses the system wherein determining a distance between representations of the historical feature descriptor and the feature descriptor (section IV-B to IV-C, a distance between previous frame(s)  (historical) feature descriptor and the current frame feature descriptor).
	However, Ojha fails to explicitly disclose the system wherein determining a projection of the first descriptor; determining a projection of the second descriptor; and determining the Euclidean distance based on the projection of the first descriptor and the projection of the second feature descriptor.
	However, in a similar field of endeavor Garud discloses a method for object identification (abstract). In addition, Garud discloses the method determining a projection of the first descriptor; determining a projection of the second descriptor; and determining the Euclidean distance based on the projection of the first descriptor and the projection of the second feature descriptor ([0029]).
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR scenario A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ojha, and determining a projection of the first descriptor; determining a projection of the second descriptor; and determining the Euclidean distance based on the projection of the first descriptor and the projection of the second feature descriptor. The motivation for doing this is that the distance measurement can be standardized.

Regarding claim 16 (depends on claim 14), Garud discloses the system wherein the projection of the feature descriptor is in a vector space that is smaller than an original vector space of the feature descriptor ([0029], project from 3D to 2D that projected vector space is smaller than an original vector space).

Regarding claims 1, 3 – 6 and 8, they are corresponding to claims 9, 11 – 14 and 16, respectively, thus, they are interpreted and rejected for a same set forth for claims 9, 11 – 14 and 16.

Regarding claims 17, 19 and 20, they are corresponding to claims 9, 11 and 12, respectively, thus, they are interpreted and rejected for a same set forth for claims 9, 11 and 12.

Claim(s) 2, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ojha in view of Garud, and in further view of Belagal Math et al. (US Patent Application Publication 2020/0033930), hereinafter referred as Belagal Math.

Regarding claim 10 (depends on claim 9), Ojha discloses the system wherein generating, for the object, a feature descriptor that includes hue data and saturation data from the hue, saturation, value data for the image (section III).
	However, Ojha in view of Garud fails to explicitly disclose the system wherein storing, in the feature descriptor, a representation of the hue data and a representation of the saturation data without storing a representation of the value data in the feature descriptor.
	However, in a similar field of endeavor Belagal Math discloses a method for image processing (abstract). In addition, Belagal Math discloses the method storing, in a V-histogram, a representation of the hue data and a representation of the saturation data without storing a representation of the value data in the V-histogram ([0020]).
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR scenario A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ojha, and storing, in the feature descriptor, a representation of the hue data and a representation of the saturation data without storing a representation of the value data in the feature descriptor. The motivation for doing this is that the calculation can be simplified.

Regarding claims 2 and 18, they are corresponding to claim 10, thus, they are interpreted and rejected for a same set forth for claim 10.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ojha in view of Garud, and in further view of Wang et al. (China Patent Application Publication CN 108446613), hereinafter referred as Wang.

Regarding claim 15 (depends on claim 14), Ojha in view of Garud fails to explicitly disclose the system wherein determining a projection of the feature descriptor comprises: determining a decomposition of a Mahalanobis distance kernel; and determining the projection of the feature descriptor based on the feature descriptor and the decomposition of the Mahalanobis distance kernel.
	However, in a similar field of endeavor Wang discloses a method for object identification (abstract). In addition, Wang discloses the method determining a decomposition of a Mahalanobis distance kernel (page 2, last para.; page 5, second para.); and determining the projection of the feature descriptor based on the feature descriptor and the decomposition of the Mahalanobis distance kernel (page 2, last para.; page 5, second para.).
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR scenario A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ojha, and determining a decomposition of a Mahalanobis distance kernel; and determining the projection of the feature descriptor based on the feature descriptor and the decomposition of the Mahalanobis distance kernel. The motivation for doing this is that to improve the identification accuracy and training speed.

Regarding claim 7, it is corresponding to claim 15, thus, it is interpreted and rejected for a same set forth for claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668